UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6622


ALBERT CHARLES BURGESS, JR.,

                Petitioner - Appellant,

          v.

ANGELA DUNBAR, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:13-hc-02177-BO)


Submitted:   September 28, 2015           Decided:   October 8, 2015


Before KING, WYNN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Albert Charles Burgess, Jr., Appellant Pro Se.       Michael
Bredenberg, Special Assistant United States Attorney, Thomas
Gray Walker, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Albert Charles Burgess, Jr., a federal prisoner, appeals

from the district court’s orders granting summary judgment to

Respondent and denying relief on his 28 U.S.C. § 2241 (2012)

petition        challenging       a     prison      disciplinary           conviction       and

denying his motion to reconsider, confining his appeal to the

district court’s grant of summary judgment to Respondent on the

basis that any claim for a due process violation in this case

was without merit.         We affirm.

     This       court   reviews        de   novo   a   district       court’s       award    of

summary    judgment.         Woollard        v.    Gallagher,        712 F.3d 865,    873

(4th Cir. 2013).           An award of summary judgment is appropriate

“only if the record shows ‘that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a

matter     of    law.’”       Id.       (quoting       Fed.    R.     Civ.     P.     56(a)).

The relevant       inquiry        on    summary        judgment       is     “whether       the

evidence        presents      a       sufficient        disagreement          to      require

submission to a jury or whether it is so one-sided that one

party must prevail as a matter of law.”                          Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 251-52 (1986).                            Additionally, this

court may affirm on any ground presented in the record, even if

it was not the basis on which the district court relied in

awarding    summary        judgment.        Bryant     v.     Bell    Atl.     Md.,     Inc.,

288 F.3d 124, 132 (4th Cir. 2002).

                                              2
      Because Burgess’s disciplinary conviction resulted in the

loss of good-conduct credit, he was entitled to the following

for the minimum requirements of procedural due process to be

satisfied:      (1) written notice of the claimed violation at least

24   hours    prior     to    the    disciplinary   hearing;     (2)   a   written

statement by the adjudicator as to the evidence relied upon and

the reasons for the disciplinary action; and (3) the right to

call witnesses and present evidence, when doing so would not be

“unduly      hazardous       to     institutional   safety     or    correctional

goals.”      Wolff v. McDonnell, 418 U.S. 539, 563-66 (1974).

      We conclude after review of the record that the district

court did not reversibly err in granting summary judgment to

Respondent.         Burgess did not claim a denial of written notice of

the claimed disciplinary violation or a failure to provide him

with a written statement by the adjudicator as to the evidence

relied upon and the reasons for the disciplinary action taken

against him.          Additionally, given Burgess’s lack of evidence

regarding:           the     witnesses    he    would   have    called     at   the

disciplinary hearing, the content of their testimony, and the

nature of any non-testimonial evidence he would have presented,

his claim challenging Respondent’s alleged denial of his right

to call witnesses and present evidence provides no basis for

vacating      the     district      court’s    judgment.       See   Hallmark   v.

Johnson, 118 F.3d 1073, 1080 (5th Cir. 1997) (noting that the

                                           3
“prerequisite”    to    issuance   of    a    writ   of    habeas    corpus    is   a

showing of prejudice as a result of an alleged constitutional

violation).

     Accordingly, although we grant leave to proceed in forma

pauperis, we affirm the district court’s orders.                          Burgess v.

Dunbar, No. 5:13-hc-02177-BO (E.D.N.C. Dec. 16, 2014 & Apr. 1,

2015).     We dispense with oral argument because the facts and

legal    contentions    are   adequately       presented     in     the    materials

before   this   court   and   argument       would   not   aid    the     decisional

process.

                                                                            AFFIRMED




                                        4